FILED
                             NOT FOR PUBLICATION                           FEB 24 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SHARON JULIE BARONA,                             No. 11-72946

               Petitioner,                       Agency No. A088-735-414

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Sharon Julie Barona, a native and citizen of Colombia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on the inconsistent reasons Barona provided for the murder of her partner,

and the inconsistency in the record regarding when Barona entered the United

States. See id. at 1047-48 (inconsistency regarding underlying events supported

adverse credibility determination; adverse credibility determination was reasonable

under the REAL ID Act’s “totality of the circumstances” standard). The agency

reasonably rejected Barona’s explanations for the inconsistencies. See Rivera v.

Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the absence of credible

testimony, Barona’s withholding of removal claim fails. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, substantial evidence supports the BIA’s denial of CAT relief

because Barona failed to establish it is more likely than not that she would be

tortured by or with the consent or acquiescence of the government if returned to

Colombia. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.

                                          2                                       11-72946